DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 26, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid control devices in claim 1, 11, 12, and 13, interpreted as the valves disclosed in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Teeter (US Patent No. 2,089,630).
Regarding claim 1, Haas et al. discloses a cooling system comprising:
a cooling device (three medium heat exchanger 10, see figure and paragraph [0031]) including a first cooling coil (refrigerant passage of evaporator 14, see figure and paragraph [0030]) and a second cooling coil (cooling water passage in left chamber 12, see figure and paragraph [0031]);
a first heat transfer fluid (refrigerant in compression cycle 54, see paragraph [0030]) flowing through the first cooling coil;
a second heat transfer fluid (cooling water) flowing through the second cooling coil;
a first heat exchanger (50, see figure and paragraph [0027]) in fluid communication with the first heat transfer fluid and the second heat transfer fluid;

a system of fluid control devices (valves, see figure) in fluid communication with the second heat transfer fluid; and
a controller (electronic control system, not shown, see paragraph [0025]) configured to selectively control the cooling device and the system of fluid control devices to operate the cooling system in a plurality of operating modes, wherein the plurality of operating modes controls one or more operating parameters of the system of fluid control devices.
It is noted that Haas et al. does not explicitly disclose that the controller is configured to operate the system of fluid control devices to minimize a change in a total pressure drop of the second heat transfer fluid when the cooling system switches between the plurality of operating modes.
However, Teeter explicitly teaches that a sudden change in pressure between one side of a valve and another should be avoided to avoid noise from the valve opening and closing (see page 1, left column, lines 14-17), and that a sudden change in pressure differential can be avoided by controlling relative timing and degrees of opening of different valves (see page 1, left column, lines 10-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure or program the controller of Haas et al, which is already configured to operate the system of fluid control devices, to do so such that the change in total pressure drop of the second heat transfer fluid when switching between operating modes is minimized, in order to prevent noise from operation of the valves.

Regarding claim 2, the system of fluid control devices of Haas et al. includes a first valve (40, see figure and paragraph [0025]) positioned between an outlet of the second heat exchanger and an inlet fo the first heat exchanger, the first valve configured to be modulated over a total valve position range 

Regarding claim 3, the system of fluid control devices of Haas et al. further comprises a second valve (48, see figure) positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger, the second valve being configured to modulate a flow of the second heat transfer fluid in incremental steps of a predetermined amount (see paragraph [0028]; “completely or partly” means there are increments, and as a solenoid valve, there is inherently a limited number of positions the controller can make the valve be at).

Regarding claims 5 and 6, the controller of Haas et al, and therefore of Haas et al in view of Teeter, is explicitly configured to operate the system in three modes: free cooling (if the temperature is sufficiently low, see paragraph [0028]; this is the applicant’s disclosed free cooling mode and the third operating mode in the claims, as recited in claim 8), vapor compression cycle (see paragraph [0029] of Haas et al; this is the applicant’s disclosed “mechanical mode” and the first mode in the claims, recited in claim 5), and hybrid (paragraphs [0032] and [0033] of Haas et al, using the free cooling cycle while it is insufficient, in addition to the vapor compression cycle; this is comparable to the applicant’s disclosed hybrid mode and the second mode in the claims, recited in claim 6). Furthermore, as best understood by the examiner, these appear to be the same modes as are disclosed in the application and are intended to be recited in the claims, with the same valve positions.

Regarding claim 11, the system of Haas et al, and therefore of Haas et al. in view of Teeter, further includes at least one temperature sensor in communication with the controller (inherently present; outside temperature determines which operating mode to use, see paragraph [0031]), and the 

Regarding claim 12, the first heat exchanger of Haas is a condenser (see paragraphs [0015] and [0027]), the second heat exchanger is a dry cooler (see figure and paragraph [0025]), the first heat transfer fluid is a refrigerant (refrigerant in vapor compression cycle, see paragraph [0030]), and the second heat transfer fluid is water (see paragraph [0015]).

Regarding claim 13, the controller of Haas et al, and therefore of Haas et al in view of Teeter, is further configured to operate the system of fluid control devices, which are valves, to provide a constant flow rate of the second heat transfer fluid when the cooling system switches between operating modes, because the flow rate of the second heat transfer fluid is determined by the pump, not the valves.

Claim 4 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of  Teeter (US Patent No. 2,089,630) as applied to claim 1 above, and further in view of Gilbert (US Patent Application Publication No. 2013/0199627, previously of record).
Regarding claim 4, most elements are disclosed by Haas et al. in view of Teeter, as explicitly addressed in the above rejections of claims 1-3.
It is noted that Haas et al. discloses two three-way valves instead of three two-way valves positioned between the outlet of the second cooling coil and the inlet of the first heat exchanger.
However, Gilbert explicitly states that “an equivalent flow arrangement of three two-way valves” may be used in place of a three-way valve (see paragraph [0106] and figures 5 and 6).


Regarding claim 8, Haas et al, and therefore Haas et al in view of Teeter and further in view of Gilbert, discloses the controller to be configured to operate in a third operating mode (free cooling mode, if the temperature is sufficiently low, see paragraph [0028] of Haas et al).
Furthermore, this would, in the system of Haas et al. in view of Teeter and further in view of Gilbert, entail directing the second heat transfer fluid through the second cooling coil, the third valve, and the second heat exchanger, and modulating the flow of the second heat transfer fluid through the first valve and the second valve.

Regarding claims 9 and 10, the controller of Haas et al, and therefore of Haas et al. in view of Teeter and further in view of Gilbert, is configured to modulate the flow of the second heat transfer fluid by opening or closing the first valve (first valve 40, see paragraph [0025]) of Haas re. control of the valve) for a predetermined time while opening or closing the second valve by a predetermined amount (second valve is 48, see paragraph [0028] of Haas for distributing cooling water completely or partly to one side or the other), because any setting of the first and second valves constitutes a modulation of the flow of the second heat transfer fluid, and the controller is configured to control the valves.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al (US Patent Application Publication No. 2005/0150410, previously of record) in view of Teeter (US Patent No. .
Regarding claim 7, the inlet of the first heat exchanger of Haas is a first inlet, and the cooling system of Haas et al. further includes a compressor (56, see figure and paragraph [0030]) in fluid communication with the first heat transfer fluid (refrigerant) and positioned between an outlet of the first cooling coil and a second inlet of the first heat exchanger (see figure).
Additionally, Haas et al. states that the free cooling mode is used when it is cold enough outside (see paragraph [0011]), and the mechanical mode or hybrid mode is used when the outside temperature is not sufficiently low (see paragraph [0011]).
Furthermore, the temperature of the second heat transfer fluid cannot fall below the temperature outside, because it is a free cooling loop. This means that if it is warmer outside, the temperature of the free cooling loop, which is used to cool the vapor compression cycle via condenser 50, will inherently be warmer.
It is noted that Haas et al. does not explicitly state that the controller is configured to reduce a cooling capacity of the compressor and the first cooling coil in the second operating mode such that a temperature of the first heat transfer fluid entering the second inlet in the second operating mode is lower than a temperature of the first heat transfer fluid entering the second inlet in the first operating mode, because Haas et al. does not explicitly disclose the compressor to be a variable speed compressor.
However, Inoue et al. explicitly states that using a variable-speed compressor is more efficient than a constant-speed compressor, and that the compressor should be run at the speed that will meet the load to maximize the efficiency (see paragraph [0004]), and this energy savings is worth it to retrofit (see paragraph [0039]).
.

Response to Arguments
Applicant's arguments filed February 26, 2020 have been fully considered but they are not persuasive. The reasons are as follows.
It is stated on page 7 that the applicant disagrees with the examiner interpreting “fluid control devices” as invoking 112(f). However, there does not appear to be any argument accompanying the statement of disagreement, and the applicant explicitly states that the corresponding structure includes the structure identified in the Office Action.
It is argued on page 8 that claim 1 has been amended to provide further clarification, such that it is now clear that the controller is configured to operate the valves so as to minimize the change in total pressure drop. This is correct, and the rejection has not been maintained.
Similarly, claims 4 and 13 have been amended such that they are now clear, and are not rejected above under 112(b).
It is argued on page 9 that Haas et al. does not disclose “each and every element of amended claim 1, recited above”.

It is argued on page 10 that Haas does not disclose the controller to be configured to minimize the pressure drop of a cooling fluid when changing modes.
Although correct, this argument is moot, as Haas alone is not relied upon for this newly-recited feature.
It is argued on page 10 that Haas fails to disclose the first and second chambers 12 and 14 to be configured to carry different fluids.
Haas discloses a closed circuit, which is used for the free cooling cycle. Although Haas uses water, this can also be done with other fluids, such as brine or glycol; there is no fluid exchange between the inlet 24 and outlet 26 of the free cooling cycle and the process water. The media used in this closed fluid circuit is consistently called “cooling water”. This is described in paragraph [0023] and clearly illustrated in the figure. 
The three media heat exchanger 10, which is clearly and explicitly described as a three media heat exchanger not only in paragraph [0023] of Haas et al but also in the abstract, has “cooling water”, which is a separate fluid from the recited “process water”.
The examiner notes that the water in a closed circuit may have different chemical composition than the process water. For example, passing directly through the equipment being cooled will cause a fluid to pick up contaminants; the most widely known example of this the examiner knows of is engine oil, which must be changed because it picks up contaminants from the engine. The process water of Haas et al is a different medium than the cooling water. Coils 22 are only used for the process water. This is why the above rejection does not state that coils 22 are the recited coils for either heat the process water is not the first heat transfer medium and the process water is not the second heat transfer medium.
The refrigerant is the first heat transfer medium. This has been explicitly stated in every rejection sent to the applicant. The refrigerant, not process water and not cooling water, passes through the compressor 56. The passage the refrigerant takes through the evaporator 14 is a “coil” in the sense that the passage used for any substance flowing through a heat exchanger may be considered a coil. This has also been explicitly stated both previously and above. The passage the cooling water takes through the heat exchanger is also considered a “coil”, for the same reason. This is not the passage the process water takes. If the process water and the cooling water were the same, the heat exchanger would not be a three media heat exchanger.
The cooling water, NOT the process water, is the second heat transfer medium.
Therefore, the repeated argument regarding a lack of cooling coils is still unpersuasive.
It is argued on pages 10 and 11 that dependent claims relying upon additional references are patentable due to the deficiencies in the rejection relying upon Haas. As the rejection relying upon Haas is not deficient, the argument is unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le Mer (US Patent No. 4,996,950), Light (US Patent No. 1,538,857), Small (US Patent No. 1,701,341), Reavis (US Patent No. 1,710,712), and Creel (US Patent No. 1,908,733) each disclose a three-medium heat exchanger,.
Thompson et al (US Patent no. 4,595,343) discloses minimizing pressure changes in response to changes in pump operation in order to avoid fracturing geographic formations being drilled. Miyao et al (US Patent No. 3,884,095) and Neracher et al (US Patent No. 2,916,936) each disclose transmission 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763